Title: From George Washington to William Lyles, 8 June 1789
From: Washington, George
To: Lyles, William

 

Sir,
New York, June 8th 1789.

Enclosed is the draft which I received of you in Virginia on Mr William Hunter junior for three hundred pounds Virginia money.
Two hundred pounds have been paid by Mr Hunter as you will see noted on the back of the draft, and, as it was not convenient for him to pay the whole here, I have remitted it to you, having received it upon the condition that I should be put to no trouble in the business if it was not paid readily. I am Sir with great esteem your most obedient, humble Servant

G. Washington

